Order entered January 21, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-01344-CV

            IN RE OLAFALLART GIPON AND JENNIFER GIPON, Relators

               Original Proceeding from the 304th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. JC-17-00584

                                       ORDER
                       Before Justices Myers, Molberg, and Nowell

      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.


                                                 /s/   KEN MOLBERG
                                                       JUSTICE